The Honorable David Rackley State Representative P.O. Box 6806 Sherwood, AR 72124-6806
Dear Representative Rackley:
I am writing in response to your request for an opinion concerning the filing requirement for candidates for municipal office in the City of Sherwood. You state that the City of Sherwood currently requires candidates to file by noon the day before the party primary election, i.e., by noon on May 20, 2002. It is my understanding that the 2002 election of municipal officials in Sherwood will be nonpartisan, that is, the City has not passed a resolution pursuant to A.C.A. § 14-42-206
requesting party primaries for municipal offices. Your specific question in this regard is as follows:
  In concordance with Attorney General Opinion 2002-062, are the petitions and paperwork valid, or would those candidates who have filed their paperwork and petitions in accordance with this city ordinance be required to re-file based on state law?
RESPONSE:
This question concerning the validity of particular candidates' filings can only be finally resolved by a court of law. I opined in Attorney General Opinion 2002-062 that an ordinance setting the filing date as noon on the day before the preferential primary does not apply to the 2002 nonpartisan election of municipal officials in the City of Russellville. Rather, according to the analysis in that Opinion, the proper filing period in that case is no more than eighty (80) days nor less than sixty (60) days prior to the general election by twelve o'clock noon, i.e., August 19 through noon September 6, 2002. I refer you to Opinion 2002-062 (copy enclosed) for the basis for that conclusion. If a court agreed with that legal analysis, the filing deadline for municipal candidates in Sherwood would, similarly, not be governed by the ordinance. I cannot speculate as to the likelihood of the court requiring candidates to re-file. That question might turn on the surrounding facts.
Opinion 2002-062 is an advisory opinion and does not constitute a final, binding resolution of the issue. I lack the authority to determine the validity of candidates' filings or to direct when filings must be made. This is a matter to be addressed by the appropriate officials, following the advice of their counsel. In my view, however, the uncertainty surrounding this matter strongly suggests the need for legislative clarification.
Assistant Attorney General Elisabeth A. Walker prepared the foregoing opinion, which I hereby approve.
Sincerely,
MARK PRYOR Attorney General
MP:EAW/cyh